DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings of record lack the requisite line quality.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of drawing a series of characters.  Under MPEP 2106.04(a)(2)(III), “[t]he courts consider a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 
• Improvements to another technology or technical field;
• Improvements to the functioning of the computer itself; 
• Applying the judicial exception with, or by use of, a particular machine; 
• Transformation or reduction of a particular article to a different state of being; 
• Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
• Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The method does not involve an improvement in a computer or other technology, as no computer or technology is recited in the claimed invention.  The claimed method does not require the use of a particular machine, as no machine is used to implement the method under MPEP 2106.05(b).  The claimed method also does not result in the transformation of an article to a different state under MPEP 2106.05(b).  The drawing of aesthetic indicia on a surface is not sufficient to transform the surface to a different state or thing, or transform it into something having a new or different function.  In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016) (non-precedential), which held that a method of cutting hair comprising steps of assigning hair patterns to different zones of the head was an abstract idea, as the steps were capable of being performed entirely within one’s mind.  The final step in Brown of physically cutting the hair was held to be insignificant extra-solution activity, and is considered to be analogous to the recited steps of physically drawing the indicia after mentally determining how the indicia should be drawn.  Dependent claims 2-17 are also directed to abstract ideas concerning the types of indicia to be drawn, and are also rejected as being drawn to unpatentable subject matter.  Regarding claims 18-20, the recitation of a printed product resulting from the method recited in claims 1-17 does not materially alter the analysis presented above with respect to the claimed method, and does not rise to the level of integration of the judicial exception into a practical application.  See also In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018), which held that printed matter generally falls outside the scope of 35 USC 101 (citing AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042,1064 (Fed. Cir. 2010)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hua Li and David Mould, “Continuous Line Drawings and Designs” (hereinafter referred to as “Li”).  Li discloses in the abstract and in the first paragraph of the Introduction section that it is known to perform a method of continuous line drawing, wherein a drawing is created on a surface via a method of drawing on the surface with the pen in a single continuous non-intersecting line, where the pen does not leave the paper until the drawing is finished.  While Li does not disclose the specific steps recited in claim 1 of drawing a series of alphanumeric characters by drawing an outline of each character and connecting each character to the next character at its closest point, these features are directed to the content of printed matter.  Under MPEP 2111.05, the content of printed matter or other nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the printed matter and the underlying substrate.  In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).  In this case the recited generic surface merely serves as support for the indicia created thereon.  Even if there were a functional relationship between the indicia and the surface such relationship would not be new or nonobvious, as it is the same functional relationship as that taught by Li or in any other drawing method.  Claims 2-18 are also essentially directed to the content of printed matter created on the surface, and is also .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tanaka.  Li discloses or suggests the claim limitations with the exception of the provision of three-dimensional reliefs in the surface.  This feature is known in the art, as taught for example by Tanaka, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of providing a desired aesthetic effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 1, 2022